PUBLISH

                          IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE ELEVENTH CIRCUIT

                                     -------------------------------------------

                                                   No. 97-2116

                                     --------------------------------------------

                                  D. C. Docket Nos. 90-CV-30209 LAC
                                                   90-CV-30210 LAC


FRANCES W. HORTON,

                                                                         Plaintiff-Appellee-
                                                                         Cross-Appellant,

         versus

RELIANCE STANDARD LIFE INSURANCE COMPANY,
PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY,

                                                                         Defendants-Appellants-
                                                                         Cross-Appellees,


------------------------------------------------------------------------------------------------------------------------

FRANCES W. HORTON.

                                                                         Plaintiff-Appellee-
                                                                         Cross-Appellant,

         versus

PROVIDENT LIFE AND ACCIDENT INSURANCE
COMPANY,

                                                                         Defendant-Appellant-
                                                                         Cross-Appellee.
                ----------------------------------------------------------------

                Appeals from the United States District Court
                    for the Northern District of Florida

                ----------------------------------------------------------------
                                      (May 20, 1998)



Before EDMONDSON and BIRCH, Circuit Judges, and FAY, Senior Circuit Judge.



PER CURIAM:

     This appeal involves the Employee Retirement Income


Security Act (ERISA). Defendants-Appellants appeal from the


district court’s judgment in favor of plaintiff-appellee,


declaring that plaintiff is entitled to receive benefits under


two insurance policies indemnifying the life of her husband. We


chiefly conclude that, when the evidence is inconclusive as to


whether the deceased died by accidental or intentional means,



                                               2
use of the legal presumptions against suicide and in favor of


accidental death are appropriate.      These presumptions are


properly part of the pertinent federal common law; and we

          1
affirm.




                                I.




      These consolidated cases involve benefit claims arising out


of an in-flight fire and airplane crash that killed Jacob Horton


and two pilots. Jacob Horton was insured through his employer


by a Reliance Standard Life Insurance Company accidental


  Because we affirm, plaintiff’s cross-appeal about the district
  1


court’s exclusion of certain evidence is moot.

                                3
death policy and a Provident Life & Accident Insurance Company


business travel accident policy. Plaintiff Frances Horton, widow


of Jacob Horton, sued Reliance and Provident to recover benefits


from the two policies in the amounts of $300,376 and $300,000


respectively. Defendants-Appellants dispute that Mr. Horton’s


death was accidental and deny their obligation to provide


benefits to Mrs. Horton.




                              II.




                               4
            We review findings of fact made by the district court for


clear error, Anderson v. Bessemer City, 470 U.S. 564, 573 (1985),


and conclusions of law de novo, In re Sublett, 895 F.2d 1381, 1383

      th
(11        Cir. 1990).




A.          The Insurance Policies at Issue.




            Mrs. Horton’s claim against the defendant insurance


companies is brought under section 1132 (a)(1)(B) of ERISA. This


section allows a “participant or beneficiary” to bring a civil


action “to recover benefits due to him under the terms of his




                                      5
plan, to enforce his rights under the terms of the plan, or to


clarify his rights to future benefits under the terms of the plan


. . . .” 29 U.S.C.A. § 1132(a)(1)(B). A plaintiff suing under this


provision bears the burden of proving his entitlement to


contractual benefits. See Farley v. Benefit Trust Life Ins. Co.,

                       th
979 F.2d 653, 658 (8        Cir. 1992). But, if the insurer claims that


a specific policy exclusion applies to deny the insured benefits,


the insurer generally must prove the exclusion prevents


coverage. Farley, 979 F.2d at 658.


     Though the coverage provisions of the two policies are


worded differently, in substance they are identical.                The




                                     6
Provident policy covers any “injury” sustained while Mr. Horton


was on company business. The policy defines “injury” as an


“[a]ccidental bodily injury which: (i) is direct and independent of


any other cause . . . .” The Reliance policy also requires Mr. Horton


to be on company business and pays benefits for any loss


“resulting directly and independently of all other causes from


bodily injury caused by accident occurring while this Policy is in


force.” Both policies contain exclusions for suicide.


     Mr. Horton’s death will come within the terms of the


insurance policies unless (1) he was not engaged in the business


of his employer at the time of the crash; or (2) the crash was




                                 7
                                                              2
not accidental. The parties contest both of these issues;         but the


latter issue is the focus of this opinion.




B.        Whether the Legal Presumptions Were Applicable.




          Defendants argue that the district court erred when it used

                                           3
legal presumptions to decide the case.         The district court stated




     2
   We conclude that the district court’s finding that Mr. Horton
was on company business at the time of the incident is not
clearly erroneous and does not warrant further discussion.
     3
         Because the district court concluded that the evidence did not
favor one theory over the other, it decided that the
presumptions were outcome-determinative.
     For the sake of discussion only, we assume -- as the
insurance companies encourage us to do -- that plaintiff had
the burden of persuasion.
                                     8
that these kinds of presumptions could be incorporated into


ERISA as federal common law; and we agree.


     Although it is a “comprehensive and reticulated statute,”

Nachman Corp. v. Pension Benefit Guar. Corp., 446 U.S. 359,

361 (1980), ERISA’s text is silent on these presumptions.

Courts have the authority “to develop a body of federal

common law to govern issues in ERISA actions not covered by

the act itself.” Kane v. Aetna Life Ins., 893 F.2d 1283, 1285 (11th

Cir. 1990). When crafting a body of common law, federal courts

may look to state law as a model because of the states’ greater

experience in interpreting insurance contracts and resolving

coverage disputes.

     To decide whether a particular rule should become part of

ERISA’s common law, courts must examine whether the rule,

if adopted, would further ERISA’s scheme and goals.

Nachwalter v. Christie, 805 F.2d 956, 960 (11th Cir. 1986). ERISA

                                9
has two central goals: (1) protection of the interests of

employees and their beneficiaries in employee benefit plans,

id.; and (2) uniformity in the administration of employee benefit

plans, Smith v. Jefferson Pilot Life Ins. Co., 14 F.3d 562, 570-71

(11th Cir. 1994).

     Both the negative presumption against suicide and the


affirmative presumption of accidental death further ERISA’s


goals. The presumptions provide courts and juries with uniform


rules to resolve coverage questions where the evidence of how the


insured died is inconclusive.        The presumptions favor the


protection of the interests of beneficiaries over those of


insurance companies, but this bias is not arbitrary: it is




                                10
grounded in tested observations of human behavior and in


American legal history.


       A majority of states recognizes the presumptions


against suicide and in favor of accidental death but treat them


as rebuttable. See 31A C.J.S. Evidence §183, at 362-65 (1996);


Couch on Insurance, §138:66 (3d ed. 1997). When Congress enacted


ERISA, it was not writing on a clean slate.        See Goodyear


Atomic Corp. v. Miller, 486 U.S. 174, 184-85 (1988). “Congress is


understood to legislate against a background of common-law


adjudicatory principles. . . . Thus, where a common-law principle


is well established . . . the courts may take it as given that




                               11
Congress has legislated with an expectation that the principle


will apply except when a statutory purpose to the contrary is


evident.” Astoria Fed. Sav. and Loan Ass’n v. Solimino, 501 U.S.


104, 108 (1991) (internal quotation omitted). Common law has


existed in the United States and England for hundreds of years,


and part of that law is that suicide will not be presumed. See 31A


C.J.S. Evidence §183, at 362-65; Couch on Insurance, §138:66.


     This presumption was important because suicide was viewed


as “a species of crime or wickedness -- something wrong; a kind


of self murder.” Life Ass’n of America v. Waller, 57 Ga. 533, 536


(1876).   One earthly reason that an unexplained death was




                               12
historically not counted as a suicide was the law’s harsh impact


on the deceased’s family and heirs, that is, the innocent. Suicide,


a “felo de se,” was a felony at common law, punishable by


forfeiture of the goods and chattels of the offender. Stiles v.


Clifton Springs Sanitarium Co., 74 F. Supp. 907, 909 (W.D.N.Y.


1947); 83 C.J.S. Suicide §§1-2 (1953). We are not persuaded that


Congress, by enacting ERISA, meant to change the established,


basic presumptions on the subject of accidental death. It still


makes sense not to deprive innocent heirs (here Mrs. Horton)


without sufficient evidence of suicide.




                                13
     The presumptions never drop out of the case until the fact-


finder becomes convinced, given all the evidence, that it is more


likely than not that Mr. Horton committed suicide. Defendants’


evidence about suicide was not so strong that every reasonable


fact-finder would have had to find the death to be a suicide. And,


the trial judge -- the fact-finder in this case -- was not persuaded


by defendants’ evidence:       “All of the speculation about the


arson/suicide theory is just that, speculation.       Much of the


evidence supporting this theory is incredible. All of it, credible


or not, yields no conclusive answer.”      Therefore, the district




                                14
court’s finding of ultimate fact that Mr. Horton’s death was


accidental must be affirmed.


    AFFIRMED.




                               15